Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 31, 2006                                                                                         Clifford W. Taylor,
                                                                                                                 Chief Justice

  130245 & (41)                                                                                        Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Robert P. Young, Jr.
            Plaintiff-Appellant,                                                                       Stephen J. Markman,
                                                                                                                      Justices
            Cross-Appellee,
  v                                                                 SC: 130245
                                                                    COA: 256066
                                                                    Oakland CC: 2003-193910-FC
  RANDY R. SMITH,
            Defendant-Appellee,
            Cross-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 22, 2005
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant are considered. We direct the Clerk to schedule oral argument on whether to
  grant the application or take other peremptory action. MCR 7.302(G)(1). The parties are
  directed to file supplemental briefs within 56 days of the date of this order addressing:
  (1) whether statutory involuntary manslaughter, MCL 750.329, is a necessarily included
  lesser offense of murder; and, if so (2) whether a rational view of the evidence in this
  case supports a conviction of statutory involuntary manslaughter; and, if so (3) whether
  the Oakland Circuit Court's failure to give a jury instruction on statutory involuntary
  manslaughter was harmless error. The application for leave to appeal as cross-appellant
  remains pending.

         The Prosecuting Attorneys Association of Michigan and the Criminal Defense
  Association of Michigan are invited to file briefs amicus curiae on Issue (1) set forth
  above.

        CAVANAGH, J., would deny leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 31, 2006                      _________________________________________
         s0328                                                                 Clerk